 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     STATE FARM FIRE AND CASUALTY
10   COMPANY,                                             Case No.: 2:18-cv-02012-JAD-NJK
11          Plaintiff(s),                                 Order
12   v.                                                   (Docket No. 31)
13
     GERARDO NOYOLA, et al.,
14
            Defendant(s).
15
16         Pending before the Court is a notice of settlement between Plaintiff and Defendants.
17 Docket No. 31. The Court ORDERS the parties to file a stipulation of dismissal no later than July
18 30, 2019.
19         IT IS SO ORDERED.
20         Dated: May 31, 2019
21                                                           _______________________________
                                                             NANCY J. KOPPE
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                   1
